Citation Nr: 0607996	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  97-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease, lumbar spine.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In October 1997, the veteran presented testimony before a 
Decision Review Officer at the Regional Office.

In November 2001, the veteran submitted claims of entitlement 
to service connection for bilateral tinnitus, and residuals, 
lower jaw injury, with speech impediment.  These claims are 
referred to the RO for any appropriate development.

In December 2003, the Board remanded the matters for 
additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
subjective complaints of pain and functional loss; objective 
findings include some limitation of motion, but no spasm or 
neurologic deficits.

2.  The veteran's left knee disability is manifested by pain, 
tenderness and minor limitation of motion.  There is no 
instability, ankylosis, subluxation, locking, joint effusion 
or crepitus.

CONCLUSION OF LAW

1.  The criteria for assignment of an initial disability 
rating in excess of 10 percent, degenerative joint disease, 
lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5292, 5293, 5295 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243, effective 
September 26, 2003.

2.  The criteria for assignment of an initial disability 
rating in excess of 10 percent for degenerative joint 
disease, left knee, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an April 2004 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in August 1996.   Thereafter, the RO provided 
notice in April 2004.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in September 1996, 
November 1999, March 2001, April 2001, September 2004, and 
March 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

1. Back
Subsequent to his discharge from service, the veteran was 
afforded a VA examination in September 1996.  Objective 
findings included mild tenderness in the lumbosacral spine 
area with mild paraspinous muscle spasms.  Range of motion 
testing demonstrated flexion to 110 degrees, extension to 15 
degrees, and lateral flexion to 15 degrees.  X-rays revealed 
no fracture or bone destruction, and there was no suggestion 
of an abnormal paraspinal mass.  There were very small 
anterior osteophytes noted arising from the lower four 
vertebral bodies.  In February 1997, the RO held that service 
connection was warranted for degenerative joint disease of 
the lumbar spine and assigned a 10 percent disability 
evaluation.

In October 1997, the veteran presented testimony during a 
regional office hearing.  He testified that he occasionally 
experienced problems with his low back while sitting; 
however, he was not receiving any treatment or taking any 
medication for his disability.  

In November 1999, the veteran was scheduled for an additional 
VA examination.  Although the veteran alleged discomfort in 
the lumbar area, he stood with a normal degree of thoracic 
kyphosis and lumbar lordosis, without any evidence of 
abnormal curvature of the thoracolumbar spine.  Forward 
flexion was to approximately 90 degrees.  Extension and 
lateral tilt were essentially within normal limits.  Straight 
leg raising was to 80 degrees, bilaterally, and there was no 
evidence of sciatic nerve involvement.  Additionally, there 
was no evidence of any neurological deficits or motor 
impairment.  The examiner noted that the veteran's complaints 
were largely subjective, in that he had essentially full 
range of motion of the lumbar spine; however, there was some 
x-ray evidence of mild degenerative changes.  The veteran was 
diagnosed as having degenerative joint disease, lumbar spine.

In March 2001, the veteran was scheduled for a VA 
examination.  The veteran presented without any ambulatory 
aids, and he was able to stand with normal posture in the 
back.  Range of motion testing demonstrated extension to 20 
degrees and lateral leaning to 15 degrees.  The veteran's 
gait was normal and there was no evidence of tenderness or 
pain, when deep pressure was applied to the spinous tips.  

In April 2001, the veteran was afforded a VA neurological 
examination.  Physical examination demonstrated range of 
motion within normal limits; however, there was a complaint 
of pain and discomfort in the lower lumbar area.  There was 
no evidence of paravertebral muscle spasm.  The examiner 
noted mild postural limitations to bending, stooping, and 
crouching, secondary to low back discomfort.

In accordance with a Board remand, the veteran was scheduled 
for a VA examination in September 2004.  Range of motion of 
the lumbar spine was within normal limits on flexion; lateral 
flexion; and lateral rotation.  Extension was to 10 degrees.  
The veteran stood upright with normal curvature of the lumbar 
spine and legs.  The veteran ambulated without evidence of a 
limp or discomfort and he could stand on his toes and heels 
without difficulty.  There was slight tenderness to 
percussion of the lumbosacral spine.  There was no sciatic 
notch tenderness, on either side, or sacroiliac joint 
tenderness.  The veteran was able to flex to 90 degrees, with 
pain, and recovered without difficulty.  Straight leg raising 
was to 80 degrees, bilaterally, without pain, and Lasegue's 
sign was negative.  X-rays demonstrated no significant 
abnormality of the lumbosacral spine.  The veteran was 
diagnosed as having low back pain due to unknown etiology.  

In March 2005, the veteran was also afforded a VA 
examination.  Physical examination demonstrated no gross 
deformities, muscle spasms, swellings, or discolorations.  
The veteran was able to stand up straight and move without 
any signs of discomfort.  Range of motion testing 
demonstrated flexion to 80 degrees, extension to 10 degrees, 
and right and left bending to 30 degrees.  The veteran's 
limitation of extension was not attributed to pain, rather to 
abdominal pulling.  Rotation was to 30 degrees, bilaterally, 
and it was performed with reluctance.  He could stand on his 
heels and toes, without discomfort.  Straight leg raising was 
to 60 degrees, without any discomfort.  The examiner opined 
that everything was within normal limits in the veteran's 
back and that he did not believe that there would be any 
additional limitation of function due to pain, weakness, 
fatigue or incoordination.

2.  Left Knee
Subsequent to his discharge from service, the veteran was 
afforded a VA examination, in September 1996.  No swelling, 
tenderness, or deformity was noted in the left knee.  Flexion 
was to 135 degrees and the veteran had full extension.  The 
patellae were stable and there was no other joint swelling.  
X-rays demonstrated no fracture or deformity; however, there 
were minimal degenerative changes noted at the patellofemoral 
joint.  The veteran was diagnosed as having left knee 
arthritis, probably related to degenerative arthritis.  In 
February 1997, the RO held that service connection was 
warranted for degenerative joint disease of the left knee and 
assigned a 10 percent disability evaluation.

In October 1997, the veteran presented testimony during a 
regional office hearing.  He testified that he experienced 
pain, popping, and cracking; however, he did not experience 
any give away.  

In November 1999, the veteran was scheduled for an additional 
VA examination.  Physical examination demonstrated no 
effusion or synovitis.  Range of motion testing demonstrated 
full extension and flexion to 130 degrees.  There was no 
objective evidence of ligamentous instability.  On range of 
motion testing, there was some crepitus related to the 
posterior aspect of the patella.  There was no evidence of 
intra-articular crepitus affecting the medial or lateral 
joint compartments.  The examiner noted that the veteran 
exhibited some evidence of mild retropatellar crepitus 
consistent with some cartilage deterioration, insofar as the 
patella was concerned.  The veteran was diagnosed as having 
degenerative joint disease, left knee.

In March 2001, the veteran reported for a VA examination.  
The left knee demonstrated no effusion or tenderness.  There 
was normal tracking of the patella on the femur and full 
extension. The left knee could also be brought into slight 
hyperextension, of two or three degrees.  Flexion was to 120 
degrees.  There was no evidence of crepitation, grinding or 
catching.

In April 2001, the veteran was afforded a VA neurological 
examination.  Physical examination demonstrated range of 
motion within normal limits; however, there was a component 
of pain and discomfort at the joint level.  There was no 
evidence of tenderness, crepitus or effusion.  The examiner 
noted moderate postural limitations to bending, stooping, and 
crouching, secondary to instability and pain and discomfort 
involving both knees.

In accordance with a Board remand, the veteran was scheduled 
for a VA examination in September 2004.  The left knee 
demonstrated no effusion or tenderness to palpation.  There 
was full range of motion, with crepitation.  There was pain 
to compression of the patella against the femur.  Tibial 
torsion test was negative and the ligaments were intact.  X-
rays demonstrated no significant abnormality.  The veteran 
was diagnosed as having left knee pain due to chondromalacia 
involving the patella.

In January 2005, the veteran underwent an MRI.  There was no 
evidence of fracture, dislocation or abnormal marrow signal.  
There were subchondral cysts seen on the trochlear region of 
the patella.  Ligaments were intact and the lateral meniscus 
was unremarkable for the patient's age.  A horizontal tear 
through the posterior horn of the medial meniscus was noted.  
There was no effusion, bursal or soft tissue abnormality 
noted.  

In March 2005, the veteran was again afforded a VA 
examination.  Range of motion was from -10 degrees to 90 
degrees.  The -10 indicated that the veteran's knees were 
recurvatum.  Ligaments were intact and Lachman's sign was 
negative.  The patella was not tender to pressure or 
palpation.  There was no atrophy of the muscles noted.  The 
examiner noted that the only abnormality he could detect was 
the limitation of motion of the left knee.  The examiner also 
opined that there would not be any additional limitation of 
function due to pain, weakness, fatigue or incoordination.

Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

1.  Back
The veteran's service-connected lumbar spine disability has 
been assigned a 10 percent disability rating.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.).  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.   Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5293 provided for ratings based on 
intervertebral disc syndrome.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.   A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.   

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
is warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

In this case, the veteran's lumbar spine disability is 
manifested by subjective claims of pain and functional loss.  
Upon examination, in September 1996, range of motion studies 
demonstrated flexion to 110 degrees, extension to 15 degrees, 
and lateral flexion to 15 degrees.  Based upon x-ray evidence 
of very small osteophyte arising the lower four vertebral 
bodies, the RO assigned an initial 10 percent rating 
according to the provisions of Diagnostic Code 5010 for 
traumatic arthritis.  A 10 percent disability rating was 
assigned because the veteran's limitation of motion would not 
have been compensable under any other Diagnostic Code.  The 
Board finds that a higher rating is not warranted.  

The evidence currently of record contains no indication of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position such as to 
warrant a disability rating in excess of 10 percent.  
Although examination in September 1996 noted mild paraspinous 
muscle spasms, the examinations performed in November 1999, 
March 2001, April 2001, September 2004 and March 2005 
demonstrated no spasm or neurological deficit.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  Moreover, moderate 
limitation of motion of the lumbar spine has not been shown.  
In November 1999, flexion was 90 degrees and extension and 
lateral tilt were within normal limits.  In April 2001, the 
examiner noted that range of motion was within normal limits.  
In September 2004, flexion was to 90 degrees, and extension 
was to 10 degrees.  In March 2005, flexion was to 80 degrees; 
extension was to 10 degrees; rotation was to 30 degrees; and 
lateral bending was to 30 degrees.  Moerover, no examiner 
characterized the veteran's motion loss as moderate.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board has considered the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), but finds that a higher rating 
is not warranted.  Despite his claims, the objective evidence 
of record shows that the veteran's carriage, gait, and 
posture are normal and there is absolutely no probative 
evidence of any objective findings such as weakness, muscle 
atrophy, or other evidence of disuse.  Moreover, the March 
2005 examiner opined that there was no additional limitation 
of function due to pain, weakness, fatigue, or 
incoordination.  Thus, the Board finds no basis for the 
assignment of an initial rating in excess of 10 percent under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  For the reasons set forth 
above, the Board finds that an initial ratings in excess of 
10 percent for the veteran's service-connected lumbar spine 
disability is not warranted under the old rating criteria.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome. A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Applying the criteria set forth above to the available facts 
in this case, the Board finds that the criteria for an 
initial rating in excess of 10 percent for the veteran's 
service-connected lumbar spine disability have not been met.

As delineated above, to warrant an initial rating in excess 
of 10 percent, under the new criteria for evaluating the 
spine, the evidence must demonstrate forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

In this case, repeated range of motion testing shows that the 
veteran does not meet the criteria for a rating in excess of 
10 percent.  In addition, there have been no objective 
findings of muscle spasm or guarding resulting in an abnormal 
gait.  Indeed, the veteran's gait and posture have been 
repeatedly described as normal.  In addition, other than the 
September 1996 VA examination, all subsequent examinations 
have been absent any notation of muscle spasms or 
neurological deficits.  Moreover, the Board observes that the 
veteran has not exhibited ankylosis of the entire 
thoracolumbar spine.

For the reasons set forth above, the Board finds that the 
criteria for initial schedular ratings in excess of 10 
percent for the lumbar spine disability have not been met.  
Where, as here, the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered assigning 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005), but notes that the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication, nor does the 
veteran contend, that his lumbar spine disability has 
required frequent hospitalizations.  There is also no 
indication that such disabilities have produced marked 
interference with employment.  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Brambley v. Principi, 17 Vet. App. 20 (2003).

2.  Knee
The veteran's service-connected left knee disability has been 
assigned a 10 percent disability rating.  The veteran's 
degenerative joint disease, left knee is rated as 10 percent 
disabling under Diagnostic Codes 5010 for arthritis of a 
major joint.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.).  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.   Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

The veteran's degenerative joint disease, left knee is rated 
as 10 percent disabling under Diagnostic Codes 5010 for 
arthritis of a major joint.  A 20 percent disability rating 
is not warranted because the medical evidence of record does 
not reveal x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

In an effort to determine whether a higher evaluation may be 
assigned to the veteran's service-connected knee disability, 
the Board also considered rating criteria based on limitation 
of motion and knee disabilities found in Diagnostic Codes 
5260 and 5261, also under 38 C.F.R. § 4.71.  The Board notes 
that 38 C.F.R. §§ 4.40 and 4.45 require the Board to consider 
a veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court 
of Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  Thus, in 
accordance therewith, and in accordance with 38 C.F.R. § 
4.59, which requires consideration of painful motion with any 
form of arthritis, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  Unfortunately, the 
evidence does not support the assignment of a rating in 
excess of 10 percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran has 
submitted to several VA examinations.  Although the Board 
notes that the veteran's left knee disability has worsened 
throughout the pendency of this appeal, his service-connected 
left knee disability does not warrant an initial rating in 
excess of 10 percent, based upon limitation of flexion.  In 
September 1996, flexion was to 135 degrees.  In November 
1999, flexion was to 130 degrees.  In March 2001, flexion was 
120 degrees.  In April 2001 and September 2004, range of 
motion was within normal limits.  In March 2005, flexion was 
to 90 degrees; the examiner also opined that there was no 
additional limitation of motion due to pain, weakness, 
fatigue, or incoordination..

Based on such evidence, the Board finds that, at worst, the 
veteran's left knee flexion was limited by pain and 
fatigability to 90 degrees.  This is still considerably 
greater than the criteria necessary for a compensable rating.  
Thus, the veteran is not entitled to a separate rating due to 
loss of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  Diagnostic Code 5261 is not for application 
because none of the aforementioned examination documented any 
limitation of extension.  Full range of extension was 
documented in the September 1996 and November 1999 
examinations.  In March 2001, the examiner noted slight 
hyperextension of 2 or 3 degrees, and in March 2005, 
extension was -10 degrees.  This is still considerably 
greater than the criteria necessary for a compensable rating.  
Thus, the veteran is not entitled to a separate rating due to 
loss of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5257 is also not applicable because none of 
the examinations noted any recurrent subluxation or lateral 
instability.  Although the veteran reported subjective 
complaints of his left knee popping and cracking; he denied 
any giving away.  Additionally, none of the September 1996, 
November 1999, March 2001, April 2001, September 2004, and 
March 2005 examiners documented any tenderness or effusion, 
and the ligaments were consistently determined to be intact.  

In conclusion, the Board finds that the currently assigned 
initial evaluation of 10 percent for degenerative joint 
disease, left knee, properly reflects the veteran's left knee 
disability picture.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his left knee disability.  
There is no indication that his left knee disability, in and 
of itself, are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.


ORDER

An initial disability evaluation in excess of 10 percent for 
degenerative joint disease, lumbar spine, is denied.

An initial disability evaluation in excess of 10 percent for 
degenerative joint disease, left knee, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


